SECOND DIVISION
                               MILLER, P. J.,
                           HODGES, and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                    March 15, 2022




In the Court of Appeals of Georgia
 A20A1973. BURRELL v. THE STATE.

      PIPKIN, Judge.

      Appellant Sherron Burrell was convicted of kidnapping with bodily injury,

aggravated assault, terroristic threat, and battery; he was sentenced to life

imprisonment.1 On appeal, Burrell argues that the superior court lacked jurisdiction

over him absent a transfer order from juvenile court, that the evidence was

insufficient to sustain his conviction for kidnapping with bodily injury, that the


      1
        Burrell challenges the constitutionality of OCGA § 16-5-40 (d) (4), which
mandates a sentence of life imprisonment for his conviction for kidnapping with
bodily injury; consequently, we transferred this appeal to the Supreme Court of
Georgia. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. II. However, our Supreme
Court transferred the appeal back to this Court after concluding that Burrell’s
constitutional claim was not properly preserved for appellate review. See Case No.
S20A1562 (transferred November 2, 2020). See also Amos v. State, 298 Ga. 804, 807
(2) (783 SE2d 900) (2016). Accordingly, we do not consider this claim.
superior court erred by admitting other acts evidence under OCGA § 24-4-404 (b),

and that trial counsel was ineffective. As more fully explained below, we see no basis

for reversal and affirm the trial court.

      When viewed in a light most favorable to the verdicts, see Jackson v. Virginia,

443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence adduced below

established as follows. The victim, Katie Cook, testified that she first met Burrell –

who was 15 years old at the time – in early July 2013 when he approached her in the

front yard of her residence, asking for directions and to use her telephone. Cook

found Burrell’s behavior strange and asked why he needed to use a telephone given

that he was already carrying one; Burrell responded that his cell phone had died, and

Cook permitted Burrell into her home to use her son’s phone. Once in the residence,

Burrell encountered Cook’s son, Dillon, and it was apparent that the two were

acquainted from high school. Cook testified that, after encountering Dillon, Burrell

claimed to be tired and “bolted out of [the] house and out the door.”

      Approximately two weeks later, Cook was again outside – sitting at the edge

of her driveway enjoying the summer night – when someone approached her from

behind and asked, “Ma’am, are you ok?” and then “Where’s your son at?” Cook

testified that she immediately recognized Burrell’s voice. Before she could answer,

                                           2
Burrell pulled her to an upright position, pressed a knife to her side, and placed a

hand over her mouth; he warned Cook that he would kill her if she screamed. Burrell

dragged Cook five to ten feet toward her house, telling her that he was taking her

inside. Cook attempted to free herself from Burrell and fought for control of the

knife; she came face-to-face with Burrell and again recognized him. During the

struggle, Burrell hit Cook and attempted to overpower her, but Cook screamed and

was able to secure the knife. Cook fell face down on the ground, and Burrell landed

on top of her; Burell bit Cook twice on the face and then “took off running.” Cook

was left scraped and bloodied by the incident.

      Law enforcement arrived on scene and discovered a knife lying in Cook’s

driveway. Because Cook was able to identify Burrell, officers made contact with his

father, who lived just a block away. Burrell’s father told to investigators that he had

received a telephone call from his son reporting that “he had just done a very bad

thing and [that] he was not coming home.”

      The jury also heard from A. O., whose testimony the superior court deemed

admissible pursuant to OCGA § 24-4-404 (b). A. O., who was 16 years old at the time

of trial, testified that she and Burrell attended school together and that they were in

an on-again, off-again romantic relationship for years. A. O. testified that, in the early

                                            3
morning hours of April 7, 2013, – just three months before the incident with Cook –

Burrell entered her residence without permission and appeared at her doorway with

a knife, telling her to keep quiet. After entering her bedroom and locking the door,

Burrell raped and sexually assaulted A. O. During the incident, Burrell pressed the

knife to A. O.’s hip, bit A. O. on her face and neck, and threatened to kill her family

if she reported the incident.

      1. We first address the assertion that the superior court lacked jurisdiction to

try Burrell because, he says, the charges in this case should have originated in the

juvenile court. A brief review of the procedural history of this prosecution is

necessary to address this claim.

      All proceedings in this case occurred in the superior court. Burrell was arrested

on July 14, 2013, the day after the attack on Cook. At that time, he was charged by

warrants with offenses arising from two incidents: the first incident occurred on July

12, 2013, involving victim S. G., and the second incident occurred on July 13, 2013,

involving victim Cook. With respect to the July 12 incident involving S. G., Burrell

was charged with rape, aggravated sodomy, aggravated assault, and burglary. With

respect to the July 13 incident involving Cook, Burrell was initially charged with

battery, kidnapping, and aggravated assault. The record reflects that the arrest

                                          4
warrants for both cases reference the same offense tracking number. In October 2013,

Burrell was indicted for both incidents in a single indictment; important to our later

discussion, the indicted offenses were not identical to the charges on which he was

initially arrested.

       The October 2013 indictment charged Burrell with rape, aggravated sodomy,

aggravated sexual battery, burglary in the first degree, false imprisonment, and three

counts of aggravated assault with respect to the July 12 incident involving S. G. With

respect to the July 13 incident involving Cook, the indictment charged Burrell with

kidnapping with bodily injury, aggravated assault, battery, and terroristic threat. The

charges related to the July 12 incident were eventually nolle prosequied, and Burrell

was tried in the superior court on the charges stemming from the July 13 incident

involving Cook.

       Under former OCGA § 15-11-28 (b) (1),2 the juvenile court and the superior

court share concurrent jurisdiction


       2
        Because the crimes occurred in 2013, the old Juvenile Code applies here. See
In re D.H., 332 Ga. App. 274, 275-276 (1) (772 SE2d 70) (2015) (recognizing that
Georgia’s new Juvenile Code applies to “all offenses which occur and juvenile
proceedings” commenced on or after January 1, 2014, while “[a]ny offenses occurring
before January 1, 2014, shall be governed by the statute in effect at the time of such
offense”) (citations and punctuation omitted).

                                          5
      over a child who is alleged to have committed a delinquent act which
      would be considered a crime if tried in a superior court and for which
      the child may be punished by loss of life, imprisonment for life without
      the possibility of parole, or confinement for life in a penal institution.


However, the superior court retains exclusive jurisdiction over the trial of any child

13 to 17 years of age who is alleged to have committed certain enumerated offenses,

including rape. See OCGA § 15-11-28 (b) (A) (2) (2013). That said, we keep in mind

that “[t]he superior court is not divested of jurisdiction merely because some, but not

all, evidence of criminal acts is beyond the scope of the superior court’s jurisdiction,

so long as that evidence stems from the same criminal transaction which vests the

superior court with jurisdiction.” (Citation and punctuation omitted.) Seabolt v. State,

279 Ga. 518, 519 (1) (616 SE2d 448) (2005).

      Burrell acknowledges that the superior court may have had exclusive original

jurisdiction over the July 12 offenses as a result of the rape charge. He contends,

though, that the superior court lacked jurisdiction over the crimes set out in the arrest

warrant stemming from the July 13 incident because, he says, they were not

connected to the offenses arising out of the July 12 incident and because they were

not punishable by loss of life, imprisonment for life without the possibility of parole,



                                           6
or confinement for life.3 We note that Burrell’s argument turns on his position that the

July 12 and July 13 incidents are unrelated, but that Burrell never argued below that

the charges here did not stem from the same criminal transaction or that the two

incidents should have been considered separately for the purposes of jurisdiction.

Indeed, Burrell conceded below that the superior court retained exclusive jurisdiction

over the entirety of the case against him.

      Nevertheless, even if we were to consider the merits of this enumeration,

Burrell has failed to demonstrate error by the record on appeal that the superior court

erroneously retained jurisdiction here. See Hornbuckle v. State, 300 Ga. 750, 753 (2)

(797 SE2d 113) (2017) (“The appellant bears the burden of proving error by the

appellate record.”) (citation and punctuation omitted).

      As an initial matter, the details of the July 12 incident involving S. G. are not

developed in the record because those charges were nolle prosequied shortly before

Burrell’s trial; consequently, this Court is unable to compare the two incidents at

issue here to evaluate possible error. While Burrell argues that the “July 13 incident

was a separate incident involving a different victim and occurred on a different day,”


      3
        As noted above, Burrell was initially charged with kidnapping but was later
indicted on the charge of kidnapping with bodily injury.

                                             7
these factors alone are not dispositive and do not establish error. See Seabolt, 279 Ga.

at 449-450 (1) (superior court had jurisdiction over a number of offenses committed

by a juvenile over the course of many months). Instead, for all that appears before us,

the incidents occurred within 48 hours of each other, in close geographical proximity,

and involved similar violent offenses accomplished with a knife. In short, there is

nothing in the record before this Court to demonstrate that the superior court erred by

exercising jurisdiction over Burrell.

      Finally, we note that the juvenile court never assumed jurisdiction over any of

the offenses. Thus, even if the July 13 offenses did not initially fall within the

jurisdiction of the superior court, once the State indicted Burrell on kidnapping with

bodily injury – which carries a mandatory sentence of life imprisonment, see OCGA

§ 16-5-40 (d) (4) – the superior court gained concurrent jurisdiction over the

kidnapping charge and the accompanying offenses.4 See In re K.C., 290 Ga. App.

416, 417 (659 SE2d 821) (2008) (even though original charges brought in superior

court should have been filed in juvenile court, superior court gained jurisdiction over




      4
       There is no argument that the kidnapping charge is distinct from the other
charges arising from the July 13 incident.

                                           8
matter once the State amended charges). Accordingly, there is no merit to this

enumeration of error.

      2. Burrell asserts that the evidence was insufficient to sustain his conviction for

kidnapping with bodily injury, arguing that “the movement of the victim here was not

against her will” and that, even if it were, “it was merely incidental to the aggravated

assault.” This argument is also meritless.

      “When an appellant challenges the sufficiency of the evidence, the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” (Citation, punctuation, and emphasis omitted.)

Jefferson v. State, 360 Ga. App. 869, 870 (1) (862 SE2d 346) (2021).

      “A person commits the offense of kidnapping when such person abducts or

steals away another person without lawful authority or warrant and holds such other

person against his or her will.” OCGA § 16-5-40 (a). The offense of kidnapping

requires only “slight movement . . . provided, however, that any such slight

movement . . . which occurs while in the commission of any other offense shall not

constitute the offense of kidnapping if such movement is merely incidental to such

other offense.” OCGA § 16-5-40 (b) (1). Such “slight movement” is not “merely

                                             9
incidental” to another crime if the movement conceals or isolates the victim, makes

the commission of the other offense substantially easier, lessens the risk of detection,

or is intended to avoid apprehension.5 OCGA § 16-5-40 (b) (2).

      The crux of Burrell’s claim is that there was no kidnapping because, he says,

Cook’s movement was a consequence of her decision to fight him and was merely

incidental to the struggle for the knife. However, Cook’s testimony makes plain that,

after Burrell came up behind her with a knife, he told her that they were “going

inside” and that he then “picked [her] up, drug [her] up and drug [her] backwards,

probably about five to ten feet.” Thus, while there was a subsequent struggle for the

knife, the incident began with Burrell’s announcing his intention to move the victim

and then physically moving her, which resulted in injury to the victim. Moreover,

even if the movement could be considered incidental to the aggravated assault in this

case – namely Burrell placing Cook in reasonable apprehension of immediately

receiving a violent injury with a deadly weapon – Burrell’s movement of Cook was

designed to isolate her and to lessen the risk of detection. Under either scenario, the


      5
        We remind the parties that their reliance on Garza v. State, 284 Ga. 696 (670
SE2d 73) (2008), and its progeny is misplaced. “Garza has been superseded by statute
for offenses occurring after July 1, 2009.” Gonzalez v. Hart, 297 Ga. 670, 672 n.3
(777 SE2d 456) (2015).

                                          10
evidence was sufficient to establish kidnapping with bodily injury. See Alexander v.

State, 348 Ga. App. 859, 865 (1) (825 SE2d 405) (2019); Floyd v. State, 342 Ga. App.

438, 441 (1) (a) (803 SE2d 597) (2017).

      3. Burrell also argues that the superior court erred by allowing A. O. to testify

pursuant to OCGA § 24-4-404 (b) (“Rule 404 (b)”). We disagree.

      When determining the admissibility of evidence under Rule 404 (b), we use the

following three-part test:

      (1) the evidence must be relevant to an issue other than defendant’s
      character; (2) the probative value must not be substantially outweighed
      by its undue prejudice; (3) the [State] must offer sufficient proof so that
      the jury could find that defendant committed the act.


(Citation and punctuation omitted.) Smart v. State, 299 Ga. 414, 417 (2) (788 SE2d

442) (2016). We now address each question in turn, reviewing the superior court’s

decision for an abuse of discretion. Id.

      (a) Under Rule 404 (b), “[e]vidence of other crimes, wrongs, or acts shall not

be admissible to prove the character of a person in order to show action in conformity

therewith. It may, however, be admissible for other purposes, including, but not

limited to, proof of motive, opportunity, intent, preparation, plan, knowledge,



                                           11
identity, or absence of mistake or accident.” Here, the State offered the evidence to

prove, among other things, plan.6

      Evidence admitted under Rule 404 (b) to show the defendant’s plan or
      preparation often shows the planning of or preparation of the charged
      offense. . . . In other cases, evidence of related or similar prior offenses
      has been admitted because it tended to prove that the defendant
      employed a ‘common scheme’ to commit a series of similar crimes. This
      approach blends the purpose of plan with the purpose of identity –
      showing that a distinctive plan was used tends to prove that the same
      person executed both plans.


(Citations, punctuation, and emphasis omitted.) Heard v. State, 306 Ga. 76, 87-88 (3)

(e) (844 SE2d 791) (2020). Whether A. O.’s testimony was admissible under this

“distinctive-plan purpose” turns on whether the evidence would be admissible to

show identity. Id.

      [E]vidence offered to prove identity must satisfy a particularly stringent
      analysis. When extrinsic offense evidence is introduced to prove
      identity, the likeness of the offenses is the crucial consideration. The
      physical similarity must be such that it marks the offenses as the
      handiwork of the accused. In other words, the evidence must

      6
         The superior court also determined that the testimony was admissible to prove
intent; however, because we conclude that A. O.’s testimony was admissible to prove
plan, we need not address whether it was also admissible to prove intent. See Hood
v. State, 309 Ga. 495, 501 (2) n.8 (847 SE2d 172) (2020).

                                          12
      demonstrate a modus operandi. The extrinsic act must be a “signature”
      crime, and the defendant must have used a modus operandi that is
      uniquely his. The signature trait requirement is imposed to insure that
      the [State] is not relying on an inference based on mere character – that
      a defendant has a propensity for criminal behavior. Evidence cannot be
      used to prove identity simply because the defendant has at other times
      committed the same commonplace variety of criminal act.


(Citations and punctuation omitted.) United States v. Phaknikone, 605 F3d 1099,

1108 (III) (A) (11th Cir. 2010). “[W]e are charged to consider the dissimilarities as

well as similarities in determining whether other acts evidence is admissible to show

identity.” Brooks v. State, 298 Ga. 722, 725 (2) (783 SE2d 895) (2016). However,

“the charged crimes and the prior crime need not be, and never will be, identical in

every detail. But they must possess a common feature or features that make it very

likely that the unknown perpetrator of the charged crime and the known perpetrator

of the prior crime are the same person.” (Citation and punctuation omitted.) Scott v.

State, 357 Ga. App. 289, 293 (1) (850 SE2d 477) (2020).

      Burrell argues that the two offenses “were not similar enough to survive the

‘particularly stringent analysis’ required to admit crimes as ‘handiwork’ or ‘signature’

of the accused.” While we recognize that A. O., a teenager, was a former intimate

partner of Burrell’s and that Cook, an adult, was at most, an acquittance, the fact

                                          13
remains that both victims were known to Burrell prior to the attacks. Further, there

are striking similarities between the two events, which occurred only months part. In

each instance, Burrell appeared at the victim’s home armed with a knife, told the

victim to keep quiet, held a knife to the victim’s torso, attacked the victim, threatened

her, and bit her in the face. Even though Burrell argues that there was no evidence

that he intended or attempted to rape Cook – noting that he was not charged with rape

– it is reasonable to infer from the evidence here that Burrell intended to seclude

Cook in her residence for some nefarious purpose but was thwarted by Cook’s

resistence. Indeed, “[w]hile the two crimes were not exactly the same, the manner in

which they were carried out present[s] the same unique characteristics.” United States

v. Vigne, 571 Fed.Appx. 932, 934 (I) (11th Cir. 2014). See also United States v.

Clemons, 32 F3d 1504, 1508-1510 (III) (11th Cir. 1994); United States v. Miller, 959

F2d 1535, 1538-1540 (11th Cir. 1992); Brannon v. State, 298 Ga. 601, 607 (4) (783

SE2d 642) (2016). Accordingly, the evidence here was offered for a proper purpose.

      (b) Our analysis does not conclude merely because A. O.’s testimony was

relevant to an issue other than Burrell’s character. Instead,

      [w]e now must address whether the probative value of the other acts
      evidence is substantially outweighed by its unfair prejudice, i.e., the


                                           14
      evidence must satisfy the requirements of [OCGA § 24-4-403 (“Rule
      403”)]. . . . [A]s we have explained before, the exclusion of evidence
      under Rule 403 is an extraordinary remedy which should be used only
      sparingly. The major function of Rule 403 is to exclude matter of scant
      or cumulative probative force, dragged in by the heels for the sake of its
      prejudicial effect.


(Citations and punctuation omitted.) Smart, 299 Ga. at 418 (2) (b).

      Burrell argues that A. O.’s testimony had scant probative value, asserting that

it was unduly prejudicial to permit the State to call Burrell a rapist. However, A. O.’s

testimony was not elicited here merely to cast Burrell as a rapist; instead, it was

central to establishing Burrell’s identity in this case. As Burrell recognizes on appeal,

his defense at trial was that he was not the perpetrator; thus, the primary question at

trial was who committed the crimes against Cook. Cook was the sole eyewitness, and

while she identified Burrell at the scene and at trial, her identification was based on

meeting Burrell once and seeing his face for a matter of seconds in the dark on the

night of her attack. A. O.’s testimony – which described a strikingly similar offense

committed by someone whose identity was not in doubt – had substantial probative

value. Although “[i]t may be highly prejudicial to be cast as a rapist . . . the evidence

of the [April 2013] incident was not a matter of scant or cumulative probative force,


                                           15
dragged in by the heels for the sake of its prejudicial effect.” (Citations and

punctuation omitted.) Kirby v. State, 304 Ga. 472, 484 (4) (a) (i) (819 SE2d 468)

(2018). While Burrell was not charged with rape in connection with the incident

involving Cook, he was facing charges that he attacked a woman with a knife and

attempted to drag her into her house; although A. O.’s testimony was disturbing,

“there was nothing inherent in this evidence that would create a risk that [Burrell]

would be convicted on a ground different from proof specific to the offense charged.”

(Citations omitted.) Smart, 299 Ga. at 419 (2) (b).

      (c) We also conclude that the State offered sufficient evidence for the jury to

conclude that Burrell committed the acts underlying the Rule 404 (b) evidence. A.O.

testified as the victim, and identified Burrell as her assailant; the State adduced

photographs depicting Burrell’s bite marks on A. O. This evidence was plainly

sufficient to satisfy this requirement. See United States v. Lail, 846 F2d 1299, 1302,

n. 3 (1988) (eyewitness testimony sufficient proof that defendant committed extrinsic

acts under Rule 404 (b)).

      Accordingly, we conclude that the superior court did not abuse its discretion

in admitting A. O.’s testimony under Rule 404 (b).



                                         16
      4. Finally, Burrell argues that trial counsel was ineffective in two different

ways. We address each argument in turn.

      To succeed on his claim, Burrell must demonstrate both that his trial counsel’s

performance was deficient and that he suffered prejudice as a result of counsel’s

deficient performance. Strickland v. Washington, 466 U. S. 668, 687 (III) (104 SCt

2052, 80 LE2d 674) (1984). “To prove deficient performance, [Burrell] must show

that his lawyer performed at trial in an objectively unreasonable way considering all

the circumstances and in the light of prevailing professional norms.” Romer v. State,

293 Ga. 339, 344 (3) (745 SE2d 637) (2013). As to prejudice, Burrell must establish

that “the deficient performance prejudiced the defense, which requires showing that

counsel’s errors were so serious that they likely affected the outcome of the trial.”

Jones v. State, 305 Ga. 750, 755 (4) (827 SE2d 879) (2019). “[S]atisfaction of this

test is a difficult endeavor. Simply because a defendant has shown that his trial

counsel performed deficiently does not lead to an automatic conclusion that he was

prejudiced by counsel’s deficient performance.” Davis v. State, 306 Ga. 140, 144 (3)

(829 SE2d 321) (2019). And “[i]f an appellant is unable to satisfy one prong of the

Strickland test, it is not incumbent upon [the reviewing court] to examine the other

prong.” (Citation and punctuation omitted.) Id. at 143 (3).

                                         17
      (a) Burrell first claims that trial counsel failed to properly and timely move the

superior court to transfer the case to the juvenile court. Specifically, Burrell faults

trial counsel for failing to move the superior court to transfer the matter once the July

12 charges were nolle prosequied. According to Burrell, trial counsel failed to

recognize that, once the July 12 rape charge was dropped, the superior court finally

had discretion to transfer the case to juvenile court. “To prevail on an ineffectiveness

claim based on trial counsel’s failure to file or pursue a motion, the defendant must

show that the motion would have been granted had the motion been filed or pursued.”

Gerbert v. State, 339 Ga. App. 164, 179 (4) (a) (793 SE2d 131) (2016). Here,

however, Burrell focuses on counsel’s failure to file the motion without regard to

whether it would have been granted.

      Presuming that the superior court had the authority to transfer the matter to the

juvenile court once the charges relating to the July 12 incident were nolle prosequied,

there is no indication in the record – and Burrell makes no argument – that the

superior court was required to exercise its discretion to do so. All of the charges

against Burrell originated in the superior court and, at the time the July 12 charges

were nolle prosequied – merely a week before trial -- the case had been pending in

that court for nearly 16 months, with the superior court having already resolved

                                           18
countless motions. Thus, even if trial counsel had filed a motion to transfer to juvenile

court, the superior court would have been within its discretion in denying the motion.

See State v. Henderson, 281 Ga. 623, 624 (1) (641 SE2d 515) (2007) (“Where courts

have concurrent jurisdiction, the first court taking jurisdiction will retain it and a

transfer may only be made as provided by law.”) (citations and punctuation omitted).

Accordingly, trial counsel did not perform deficiently by failing to make such a

motion.7 See Mims v. State, 304 Ga. 851, 859 (2) (c) (823 SE2d 235) (2019) (“In sum,

because [Appellant] cannot establish that a motion to change venue would have been

granted, she cannot establish that trial counsel was ineffective for failing to file

one.”); Bester v. State, 294 Ga. 195, 198 (2) (c) (751 SE2d 360) (2013) (trial counsel

not ineffective for failing to file a motion in limine when the trial court would have

acted within its discretion in denying the motion).

      7
        Burrell also claims that trial counsel was ineffective because she moved the
superior court to transfer the matter when, he says, the superior court had no
discretion to do so. This argument is a nonstarter. Burrell argues, in effect, that trial
counsel was ineffective because she filed an allegedly meritless motion. Even
assuming that trial counsel’s decision here amounts to deficient performance – which
is questionable – Burrell can demonstrate no prejudice as a result of what, he says,
would have been a properly denied motion. See Daugherty v. State, 283 Ga. App.
664, 670 (5) (c) (642 SE2d 345) (2007) (no ineffective assistance of counsel flowing
from the filing of an untimely motion to sever which was considered and properly
denied on the merits), disapproved of on other grounds, Hill v. State, 360 Ga. App.
143, 147 n.4 (860 SE2d 893) (2021).

                                           19
      (b) Turning to the remaining claim of ineffectiveness, the record reflects that,

the day before trial, Burrell accepted a plea agreement offered by the State that would

have allowed him to avoid a possible life sentence. The next day, however, Burrell

withdrew that plea, and he was ultimately convicted of kidnapping with bodily injury

and was sentenced to a mandatory term of life imprisonment. Burrell now argues that

“[t]rial counsel was ineffective because she failed to inform [him] that if he went to

trial that he was facing a mandatory life sentence.” However, trial counsel testified

at the hearing on Burrell’s motion for new trial that she did, in fact, advise him that

he was facing a mandatory life sentence. In its order denying the motion for new trial,

the superior court credited trial counsel’s testimony and found that Burrell was, in

fact, properly advised. The trial court’s findings are not clearly erroneous, and, thus,

we are bound to affirm here. See Green v. State, 302 Ga. 816, 818 (2) (809 SE2d 738)

(2018). We also note that, during his plea colloquy the day before trial, Burrell

acknowledged that he understood that he was facing a life sentence. Accordingly,

Burrell is not entitled to relief on this claim.

      Judgment affirmed. Miller, P. J., and Hodges, J., concur.




                                           20